     Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 1 of 8 PageID: 25




                                         EXHIBIT A

                                                          Copyright        Copyright
                          Title                          Registration     Registration
                                                           Number            Date
1     Jay Lehmann, A Pathway to Introductory          TX0008184355      2015-10-13
      Statistics, 1st ed.
2     Allen Angel, A Survey of Mathematics with       TX0008198421      2015-11-13
      Applications, 10th ed.
3     Marshall Romney, Accounting Information         TX0008440473      2017-07-17
      Systems, 14th ed.
4     Robert Blitzer, Algebra and Trigonometry,       TX0008448208      2017-07-31
      6th ed.
5     Marvin Bittinger, Algebra and                   TX0008404881      2017-03-02
      Trigonometry: Graphs and Models, 6th ed.
6     Eric Chaisson, Astronomy Today Volume 1:        TX0008471384      2017-09-13
      The Solar System, 9th ed.
7     Karen Timberlake, Basic Chemistry, 6th ed.      TX0008766300      2019-06-25
8     Elayn Martin-Gay, Basic College                 TX0008553137      2018-03-09
      Mathematics, 6th ed.
9     Allyn Washington, Basic Technical               TX0008471614      2017-09-06
      Mathematics, 11th ed.
10    Jeff Hardin, Becker's World of the Cell, 9th    TX0008210319      2016-01-08
      ed.
11    Elayn Martin-Gay, Beginning &                   TX0008334002      2016-09-14
      Intermediate Algebra, 6th ed.
12    John Tobey, Beginning & Intermediate            TX0008399611      2017-03-02
      Algebra, 5th ed.
13    Kendall Martin, Better Business, 5th ed.        TX0008586052      2017-11-13
14    Judith Goodenough, Biology of Humans:           TX0008241495      2016-03-04
      Concepts, Applications, and Issues, 6th ed.
15    Gerald Audesirk, Biology: Life on Earth,        TX0008767550      2019-07-15
      12th ed.
16    Marc Triola, Biostatistics for the Biological   TX0008487377      2017-10-02
      and Health Sciences, 2d ed.
17    Michael Madigan, Brock Biology of               TX0008501797      2017-09-21
      Microorganisms, 15th ed.
     Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 2 of 8 PageID: 26




18    Barbara Shwom, Business Communication:         TX0008591990   2018-06-08
      Polishing Your Professional Presence, 4th
      ed.
19    Henry Cheeseman, Business Law, 10th ed.        TX0008552945   2018-03-05
20    Gary Clendenen, Business Mathematics,          TX0008602155   2018-06-08
      14th ed.
21    Richard De Veaux, Business Statistics, 4th     TX0008737174   2019-02-25
      ed.
22    David Groebner, Business Statistics: A         TX0008498574   2017-09-21
      Decision-Making Approach, 10th ed.
23    Raymond Greenwell, Calculus for the Life       TX0007888202   2014-05-08
      Sciences, 2d ed.
24    Margaret Lial, Calculus with Applications,     TX0008271175   2016-04-21
      11th ed.
25    William Briggs, Calculus: Early                TX0008589494   2018-06-08
      Transcendentals, 3d ed.
26    Lisa Urry, Campbell Biology, 11th ed.          TX0008472354   2017-08-14
27    Rebecca Orr & Lisa A. Urry, Campbell           TX0008764205   2019-07-15
      Biology in Focus, 3d ed.
28    Eric Simon, Campbell Biology: Concepts &       TX0008539826   2017-09-29
      Connections, 9th ed.
29    Nivaldo Tro, Chemistry: A Molecular            TX0008764178   2019-07-15
      Approach, 5th ed.
30    Karen Timberlake, Chemistry: An                TX0008478279   2017-09-28
      Introduction to General, Organic, and
      Biological Chemistry, 13th ed.
31    Theodore Brown, Chemistry: The Central         TX0008458230   2017-08-14
      Science, 14th ed.
32    Jeffrey Slater, College Accounting: A          TX0008051598   2015-04-03
      Practical Approach, 13th ed.
33    Robert Blitzer, College Algebra, 7th ed.       TX0008454915   2017-07-31
34    Marvin Bittinger, College Algebra, 5th ed.     TX0008088509   2015-04-20
35    Marvin Bittinger, College Algebra, 7th ed.     TX0008592235   2018-06-08
36    Mark Dugopolski, College Algebra, 6th ed.      TX0007883759   2014-03-27
37    Margaret Lial, College Algebra and             TX0008382051   2017-01-27
      Trigonometry, 6th ed.




                                                 2
     Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 3 of 8 PageID: 27




38    Lisa Yocco, College Algebra in Context with TX0008244820     2016-03-04
      Applications for the Managerial, Life, and
      Social Sciences, 5th ed.
39    Gary Rockswold, College Algebra with          TX0008501793   2017-09-21
      Modeling & Visualization, 6th ed.
40    Philip Adams, College Physics, 11th ed.       TX0008764251   2019-07-15
                                                    TX0008764151   2019-07-15
41    Randall D. Knight, College Physics: A         TX0008670418   2018-10-02
      Strategic Approach, 4th ed.
42    Eugenia Etkina, College Physics: Explore      TX0008573854   2018-03-29
      and Apply, 2d ed.
43    Keith Ross, Computer Networking: A Top-       TX0008387099   2017-04-03
      Down Approach, 7th ed.
44    Paul Hewitt, Conceptual Physical Science,     TX0008249808   2016-03-04
      6th ed.
45    Michael Solomon, Consumer Behavior:           TX0008384229   2017-02-15
      Buying, Having, and Being, 12th ed.
46    Frank Schmalleger, Criminal Justice: A        TX0008786038   2019-08-29
      Brief Introduction, 13th ed.
47    Richard Saferstein, Criminalistics: An        TX0008541729   2017-10-27
      Introduction to Forensic Science, 12th ed.
48    David Whetten, Developing Management          TX0008104703   2015-05-29
      Skills, 9th ed.
49    Marvin Bittinger, Developmental               TX0008142183   2015-08-04
      Mathematics, 9th ed.
50    Frederick Lutgens, Earth Science, 15th ed.    TX0008546773   2018-01-22
51    Glenn Hubbard, Economics, 6th ed.             TX0008382058   2017-02-15
52    Anita Woolfolk, Educational Psychology,       TX0008571544   2018-03-09
      14th ed.
53    James Nilsson, Electric Circuits, 11th ed.    TX0008712906   2018-12-06
54    Allan Hambley, Electrical Engineering:        TX0008480111   2017-09-21
      Principles & Applications, 7th ed.
55    David Buchla, Electronics Fundamentals:       TX0007048552   2009-09-22
      Circuits, Devices & Applications, 8th ed.
56    Barbara Johnson, Elementary and               TX0008484594   2017-09-06
      Intermediate Algebra: Concepts and
      Applications, 7th ed.



                                                3
     Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 4 of 8 PageID: 28




57    Mario Triola, Elementary Statistics, 13th ed.   TX0008529881   2017-10-02
58    Ron Larson, Elementary Statistics: Picturing    TX0008558429   2018-03-09
      the World, 7th ed.
59    Bruce Barringer, Entrepreneurship:              TX0008589490   2018-06-08
      Successfully Launching New Ventures, 6th
      ed.
60    Richard Wright, Environmental Science:          TX0008232929   2016-02-16
      Toward A Sustainable Future, 13th ed.
61    Paula Bruice, Essential Organic Chemistry,      TX0008127001   2015-07-10
      3d ed.
62    Richard Wolfson, Essential University           TX0008772712   2019-06-26
      Physics: Volume 1, 4th ed.
63    Norman Scarborough, Essentials of               TX0008583574   2018-05-04
      Entrepreneurship and Small Business
      Management, 9th ed.
64    Edward Tarbuck, Essentials of Geology,          TX0008443560   2017-08-14
      13th ed.
65    Elaine Marieb, Essentials of Human              TX0008536639   2017-11-03
      Anatomy & Physiology, 12th ed.
66    Harold Thurman, Essentials of                   TX0008770847   2019-07-12
      Oceanography, 13th ed.
67    C. William Thomas, Financial Accounting,        TX0008552941   2018-03-05
      12th ed.
68    Raymond Brooks, Financial Management:           TX0008582828   2018-05-04
      Core Concepts, 4th ed.
69    Larry Goldstein, Finite Mathematics & Its       TX0008476540   2017-09-18
      Applications, 12th ed.
70    Margaret Lial, Finite Mathematics and           TX0008242432   2016-03-04
      Calculus with Applications, 10th ed.
71    Neil Carlson, Foundations of Behavioral         TX0007716532   2013-04-17
      Neuroscience, 9th ed.
72    Dennis Tasa, Foundations of Earth Science,      TX0008326924   2016-07-15
      8th ed.
73    R. Nagle, Fundamentals of Differential          TX0008519034   2017-09-22
      Equations, 9th ed.
74    John McMurry, Fundamentals of General,          TX0008414577   2017-05-08
      Organic, and Biological Chemistry, 8th ed.




                                                4
     Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 5 of 8 PageID: 29




75    Gary Dessler, Fundamentals of Human            TX0008591988   2018-06-08
      Resource Management, 5th ed.
76    Carter Stanfield, Fundamentals of HVACR,       TX0008234894   2016-02-16
      3d ed.
77    Scott Smart, Fundamentals of Investing, 13th TX0008396691     2017-05-01
      ed.
78    John Bowman, Genetic Analysis: An              TX0008583227   2018-04-13
      Integrated Approach, 3d ed.
79    Robert Christopherson, Geosystems: An          TX0008476688   2017-08-15
      Introduction to Physical Geography, 10th ed.
80    Tanya Littrell, Get Fit, Stay Well!, 4th ed.   TX0008540301   2017-10-30
81    Warren Keegan, Global Marketing, 9th ed.       TX0008270604   2016-11-03
82    William Wyckoff, Globalization and             TX0008772562   2019-07-12
      Diversity: Geography of a Changing World,
      6th ed.
83    Ella Mae Matsumura, Horngren's                 TX0008464965   2017-08-24
      Accounting, 12th ed.
84    Madhav Rajan, Horngren's Cost Accounting:      TX0008469320   2017-08-24
      A Managerial Emphasis, 16th ed.
85    Ella Mae Matsumura, Horngren's Financial       TX0008472670   2017-08-24
      & Managerial Accounting, 6th ed.
86    Elaine Marieb, Human Anatomy &                 TX0008592257   2018-06-08
      Physiology, 11th ed.
87    Michael Johnson, Human Biology: Concepts       TX0008241107   2016-03-04
      and Current Issues, 8th ed.
88    Jeffrey Arnett, Human Development: A           TX0008684771   2018-12-04
      Cultural Approach, 3d ed.
89    Dee Silverthorn, Human Physiology: An          TX0008571560   2018-03-09
      Integrated Approach, 8th ed.
90    Christoph Schneider, Information Systems       TX0008530113   2017-11-13
      Today: Managing the Digital World, 8th ed.
91    Donald Baack, Integrated Advertising,          TX0008586040   2017-11-13
      Promotion, and Marketing Communications,
      8th ed.
92    Elayn Martin-Gay, Intermediate Algebra, 7th TX0008236474      2016-03-04
      ed.
93    Margaret Lial, Intermediate Algebra, 13th      TX0008771938   2019-06-25
      ed.


                                                5
     Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 6 of 8 PageID: 30




94    Robert Blitzer, Intermediate Algebra for       TX0008242456   2016-03-04
      College Students, 7th ed.
95    Patricia Wallace, Introduction to Information TX0008553028    2017-11-15
      Systems: People, Technology and Processes,
      3d ed.
96    Y. Daniel Liang, Introduction to Java          TX0008522911   2017-10-30
      Programming and Data Structures,
      Comprehensive Version, 11th ed.
97    Cecil Bozarth, Introduction to Operations      TX0008587027   2018-05-04
      and Supply Chain Management, 5th ed.
98    Nivaldo Tro, Introductory Chemistry, 6th ed.   TX0008464936   2017-08-24
99    Audrey Berman, Kozier & Erb's                  TX0008070150   2015-04-09
      Fundamentals of Nursing, 10th ed.
100 Edward Prather, Lecture - Tutorials for          TX0007651919   2012-12-20
    Introductory Astronomy, 3d ed.
101 David C. Lay, Linear Algebra and Its             TX0008028767   2015-02-12
    Applications, 5th ed.
102 Andrew Abel, Macroeconomics, 9th ed.             TX0008327068   2016-07-25
103 Stephen Robbins, Management, 14th ed.            TX0008517955   2017-10-02
104 Kenneth Laudon, Management Information           TX0008792067   2019-08-29
    Systems: Managing the Digital Firm, 16th
    ed.
105 Karen Braun, Managerial Accounting, 5th          TX0008470172   2017-09-13
    ed.
106 Kevin Keller, Marketing Management, 15th         TX0008144794   2015-08-04
    ed.
107 Duane DeTemple, Mathematical Reasoning           TX0008592046   2018-06-08
    for Elementary Teachers - Media Update,
    7th ed.
108 Sybilla Beckmann, Mathematics for                TX0008477536   2017-09-13
    Elementary Teachers with Activities, 5th ed.
109 Darrel Hess, McKnight's Physical                 TX0008330376   2016-07-19
    Geography: A Landscape Appreciation, 12th
    ed.
110 Susan Turley, Medical Language: Immerse          TX0008766311   2019-06-25
    Yourself, 5th ed.
111 Bruce Wingerd, Medical Terminology               TX0008574070   2018-03-29
    Complete!, 4th ed.



                                                 6
    Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 7 of 8 PageID: 31




112 Jane Rice, Medical Terminology for Health      TX0008476706   2017-08-09
    Care Professionals, 9th ed.
113 Robert Bauman, Microbiology with Diseases TX0008766307        2019-06-25
    by Taxonomy, 6th ed.
114 Robert Pindyck, Microeconomics, 9th ed.        TX0008497503   2017-10-02
115 Jeffrey Perloff, Microeconomics, 8th ed.       TX0008517959   2017-10-02
116 Glenn Hubbard, Money, Banking, and the         TX0007704913   2013-04-15
    Financial System, 3d ed.
117 Janice Thompson, Nutrition: An Applied         TX0008487258   2017-10-10
    Approach, 5th ed.
118 Lee Krajewski, Operations Management:          TX0008558636   2018-03-09
    Processes and Supply Chains, 12th ed.
119 Paula Bruice, Organic Chemistry, 8th ed.       TX0008280289   2016-02-16
120 Leroy Wade, Organic Chemistry, 9th ed.         TX0008384796   2017-03-02
121 Stephen Robbins, Organizational Behavior,      TX0008553130   2018-03-09
    18th ed.
122 Jeff Madura, Personal Finance, 6th ed.         TX0008236465   2016-03-04
123 Randall D. Knight, Physics for Scientists and TX0008243493    2016-03-04
    Engineers: A Strategic Approach with
    Modern Physics, 4th ed.
124 Peter Zao, PhysioEx 9.0: Laboratory            TX0007765938   2013-08-22
    Simulations in Physiology with 9.1 Update,
    1st ed.
125 Elayn Martin-Gay, Prealgebra &                 TX0008571525   2018-03-09
    Introductory Algebra, 5th ed.
126 Marvin Bittinger, Prealgebra and               TX0008078296   2015-04-20
    Introductory Algebra, 4th ed.
127 Michael Sullivan, Precalculus, 11th ed.        TX0008792108   2019-08-29
128 Robert Blitzer, Precalculus, 6th ed.           TX0008444622   2017-07-31
129 John Hornsby, Precalculus, 6th ed.             TX0008528251   2017-01-18
130 J. S. Ratti, Precalculus: A Right Triangle     TX0008561783   2018-02-26
    Approach, 4th ed.
131 Mark Dugopolski, Precalculus: Functions        TX0007504596   2012-03-15
    and Graphs, 4th ed.
132 Joseph Mistovich, Prehospital Emergency        TX0008539830   2017-12-08
    Care, 11th ed.



                                               7
    Case 2:21-cv-16866 Document 1-1 Filed 09/13/21 Page 8 of 8 PageID: 32




133 Sharon Oster, Principles of Economics, 13th   TX0008786213   2019-08-29
    ed.
134 Cindy Stanfield, Principles of Human          TX0008229728   2016-02-16
    Physiology, 6th ed.
135 George Rejda, Principles of Risk              TX0008393594   2017-04-03
    Management and Insurance, 13th ed.
136 Tony Gaddis, Starting Out with C++ from       TX0008534036   2017-11-01
    Control Structures to Objects, 9th ed.
137 Tony Gaddis, Starting Out with Python, 4th    TX0008530722   2017-11-13
    ed.
138 James McClave, Statistics, 13th ed.           TX0008228456   2015-12-16
139 Terry Sincich, Statistics for Business and    TX0008512092   2017-09-22
    Economics, 13th ed.
140 David Levine, Statistics for Managers Using   TX0008489092   2017-01-18
    Microsoft Excel, 8th ed.
141 Arthur Aron, Statistics for Psychology, 6th   TX0007585119   2012-08-30
    ed.
142 Michael Sullivan, Statistics: Informed        TX0008248711   2016-03-04
    Decisions Using Data, 5th ed.
143 Joseph Martocchio, Strategic Compensation:    TX0008241371   2016-03-04
    A Human Resource Management Approach,
    9th ed.
144 Alan Hoffman, Strategic Management and        TX0008539588   2017-10-02
    Business Policy: Globalization, Innovation
    and Sustainability, 15th ed.
145 Fred David, Strategic Management: A           TX0008787412   2019-08-29
    Competitive Advantage Approach, Concepts
    and Cases, 17th ed.
146 Robert Blitzer, Thinking Mathematically,      TX0008564508   2018-03-05
    7th ed.
147 Joel Hass, Thomas' Calculus: Early            TX0008485048   2017-09-06
    Transcendentals, 14th ed.
148 Scott Powers, Total Fitness and Wellness,     TX0008772020   2019-06-25
    8th ed.
149 John Hornsby, Trigonometry, 11th ed.          TX0008414257   2017-05-08
150 Charles Morris, Understanding Psychology,     TX0008570066   2018-02-26
    12th ed.




                                             8
